 In the -latterof THE WESTERN UNION TELEGRAPHCo3IPANYandCOMMUNICATIONSGUILDCase No. R-3287.-Decided November°29, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question : dispute,between labor unions, Company refuses to recognize either until one or theother is certified by the Board, election necessaryUnit Appropriate for Collective Bargaining:all employees in the commercial,traffic, and plant departments at the metropolitan New Haven office of the Com-pany, including regular full-time and regular part-time messengers and part-time employees in the commercial department, and excluding specific categoriesof employees.Mr. William. T. Little,for the Board.Mr. David E. Krueger,of New York City, for the Company.illr. TW'illiammm J.Miller,of New Haven, Conn., for the Guild.Mr. Richard Hallett,of New York City, andMr. Kenneth McCue,of New Haven, Conn., for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn July 24, 1941, Comni ulications Guild, herein called the Guild,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The WesternUnion Telegraph Company, New Haven, Connecticut, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On October 25, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional3N L. R B., No 29.192 THE WESTERN UNION TELEGRAPH COMPANY '193Director to conduct it and to provide for an appropriatehearingupon due notice.On November 3, 1941, the Regional Director issued a notice ofhearing, copiesof which were duly served upon the Company, theGuild, and upon Commercial Telegraphers' Union, Telegraph Em-ployees Federation of New York, American Communications Associa-ciation, Telegraph Workers Independent Union, and Telegraph Em-ployees Federation of N. J.Pursuant to notice, a hearing was heldon November 11, 1941, at New Haven, Connecticut, before GeorgeBokat, the Trial Examiner duly designated by the Chief Trial Exam-iner.At the commencement of the hearing the Trial Examinergranted amotionof the American Federation of Labor, herein calledthe A. F. of L., to intervene.The Board, the Company, the Guild,and the A. F. of L. were represented and participated in the hearing.American Communications Association, Telegraph Employees Fed-eration of New York, Commercial Telegraphers' Union, TelegraphEmployees Federation of N. J., and Telegraph Workers IndependentUnion'did not appear at the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corporationwith its principal office at New York City. It is engaged throughoutthe United States and in various foreign countries in the, receivingand transmission by telegraph and cable of intrastate,interstate, andinternational communications.In the operation of its national andinternational communications system, the Company owns and/oroperates 210,311 miles of pole lines,4,082miles of land-line cable,,1,878,197 miles of wire, 30,312 nautical miles of ocean cable, and 19,140telegraph offices.At the close of 1940, the Company-employed ap-proximately 51,153 persons.The Companymaintains an office atNew Haven, Connecticut, with which we are here concerned. It ad-mits that it is engaged in commercewithin the meaning of the Act. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe American Federation of Labor is a labor organization, admit-ting to membership employees at the New Haven, Connecticut, office ofthe Company.Communications Guild is an unaffiliated labor organization admit-ting to membership employees at the New Haven, Connecticut, office.of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Guild or the A. F. of L. asthe exclusive representative of its employees at the New Haven officeuntil such time as one or the other is certified by the Board.A state-ment of the Trial Examiner made during the hearing shows that theGuild and the A. F. of L. each represent a substantial number of em-ployees in the alleged appropriate unit.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAll parties agreed that the unit appropriate for collective bargain-ing should be confined to employees of the Company in the metropoli-tan New Haven area. No reason appears which warrants a departurefrom the unit agreed to by the parties.2We find that a collectivebargaining unit limited to employees in the metropolitan New Havenarea is appropriate.The Guild and the A. F. of L. agreed that the unit should includeemployees in the commercial, traffic, and pTant departments.We findthat the employees in the metropolitan New Haven area in the com-IThe Trial Examiner reported that the A.F. of L. presented membership applicationcards bearing the names of 32 persons who appear on the Company's pay roll of November10, 1941Theie are approximately 65 employees on this pay roll who are in the allegedappropriate unitAll the parties stipulated at the hearing that the Guild representsitsubstantial number of employees in the alleged appropriate unit2The Company stated that although it considered a Nation-wide unit appropriate, ithad no objection to the setting up of functional cities,such as New IIaven,as separateappropriate bargaining units. THE WESTERN UNION TELEGRAPH COMPANY195mercial, traffic, and plant departments should be included in the unit.Questions arose at the hearing concerning the exclusion of certainsupervisory and other employees from the appropriate unit.We shallconsider these exclusions by departments.A. Commercial departmentAll parties agreed to exclude the superintendent, manager of thedelivery department, and cashier from the unit.They are clearlysupervisory, employees and in accordance with our usual practice, weshall exclude them.The A. F. of L. would include in the unit and the Guild wouldexclude from the unit the commercial representative.This employeeis the Company's outside sales representative and supervises the salesefforts of all employees in New Haven.He has the duty to recom-mend discipline with respect to employees engaged in sales effortsand his recommendations are normally followed by the Company.Weshall exclude the commercial representatives from the unit.The A. F. of L. urges that the day telephone supervisor be includedin the unit and the Guild and Company that she be excluded. Thisemployee supervises 9 persons, assigns their hours of duty, and re-ports infractions of regulations by them.She spends approximately50 per cent of her time performing supervisory functions.We shallexclude the day telephone supervisor from the unit.The A. F. of L. desires that the night manager be included in theunit and the Company and the Guild that he be excluded.He is incomplete charge of the office in the absence of the manager andcluring his tour of duty he supervises messengers and night telephoneoperators.He has the authority to suspend messengers.We' shallexclude the night manager from the unit.The A. F. of L. urges that all regular full-time and regular part-time 3 messengers be included in the unit.The Guild contends thatonly regular full-time and regular part-time messengers who havebeen in the employ of the Company for a period of three monthsshould be included in the unit.The position of the Company is thesame as that set forth and considered in our decision in the ChicagoWestern Union case.4For the reasons there stated we shall includeregular full-time and regular part-time messengers in the unit.All parties agreed to exclude distribution and "other employment"employees from the unit. In accordance with our usual practice, weshall exclude such employees from the unit.8 The regular part-time messengers are school boys who work daily after'school and onSaturdays and Sundays4Matter of The Western Union Telegraph CompanyandTelegraph Workers IndependentUnion,et al,36 N. L.R B. 812 196DECISIONS OF NATIONAL LABOR RELATIONrS,BOARDThe Guild'and the A.-F. of L.urge that part-time employees in thecommercial department be included in the unit.The Company tookno position with respect to these employees.The Company employstwo persons in this department designated by it as part-time em-ployees.These persons were formerly employees of the Company andthey are subject to call for emergency work at all times.One of themhas worked for the Company every week-end since the early part of1941 and the other has worked intermittently throughout the year.The Company regularly calls these persons in the event that it has anyoverflow'work.We shall include the part-time employees in the com-mercial department in the unit.-B. Traffic departmentAll parties agreeing that their duties are supervisory, we shall ex-clude the chief operator and early night chief operator from the unit.The A. F. of L. urges that the automatic supervisor be included, inthe unit and the Company'and the Guild that he be excluded.Al-though this employee'does not have the power to hire or discharge, hehas 12 employees working under him and is responsible for the main-tenance of discipline in his department.He spends approximately 50per cent of his time performing supervisory functions.We shall eg-elude the automatic supervisor from the unit.The A. F. of L. urges that the assistant automatic chief be includedin the unit and the Guild and the'Company that he be excluded. Thisemployee maintains equipment and spends about one hour a day per-forming supervisory duties.He has authority to sign the Company'spay roll and correspondence of the Company.In the course of hisduties he has access to confidential personnel records of theCompany.Under all the circumstances,we shall exclude the assistant automaticchief from the unit.C.Plant departmentAll parties agreeing'that their duties are supervisory. we shall ex-clude the maintenance foreman, the city foreman,and constructionforeman from the unit.The Companycarries 8 line-gang men on its New Haven pay roll.These men work within a 300-mile radius of New Haven and "practi-cally" all of their time is spent outside of metropolitan New Haven.They work out of New Haven and receive assignments from the fore-man at New Haven, but are paid from the New York office of the Com-pany in contrast to the other' employees at the New Haven office whoare paid locally.These employees have division-wide seniority in con-trast to the other employees in New Haven who have only city-wideseniority..The A. F. of L. asks that all these'persons who spend more ,THE WESTERN UNION TELEGRAPHCOMPANY197than 50 per cent of their time working outside of New Haven should beexcluded from the unit and that those who spend less than 50 per centof their time outside of New Haven should be included in the unit.The Company took no position with respect to these employees. Itappears that the percentage of time spent in any area by these em-ployees depends upon the requirements of the Company.Under allthe circumstances, and in conformity with other decisions, we shallexclude the line-gang force from the unit.5The Company,carries 8 maintenanceemployees on its New Havenpay roll.Five of these persons spend a majority of their time work-ing outside of New Haven and 3 a majority of their time in NewHaven.The A. F. of L. asks that only those who spend a majorityof their time outside of New Haven be excluded from the unit.TheCompany took no position with respect to these employees.Theseemployees are paid out of New York City and work under divisionseniority in contrast to the other employees at New Haven who arepaid locally and have only city-wide seniority.We shall exclude allthe maintenance employees from the unit.We find that all employees in the commercial, traffic, and plantdepartments at the metropolitan New Havenoffice ofthe Company,including regular full-time and regular part-time messengers andpart-time employees in commercial department, but excluding em-ployees listed in Appendix A,6 constitute a unit appropriate for thepurposes of collective bargaining and otherwise will effectuate thepoliciesof the Act.VI. THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that those eligible to 'vote in the electionshall be the employees within the appropriate- unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.All the parties agree that one Helen Widenberg, an employee whois on voluntary furlough, be deemed ineligible to vote in the election.WW'e shall direct that Helen Widenberg be not allowed to vote in theelection.6Matter of Western Union Telegraph'CompanyandFederal Local22490 of WesternUnion Organizing Council ofA. F of L Federal Labor Unions and C. T. U. Locals, et at,35 N L R.B, No. 566Appendix A lists theemployeeswe have hereinabovefound should be excluded fromthe unit at New Haven41 -257-42-%or.37--14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,New Haven, Connecticut, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees in the commercial, traffic, and plant departmentsat the metropolitan New Haven office of the Company, including reg-ular full-time and regular part-time messengers and part-time em-ployees in commercial department,but excluding employees listed inAppendix A, constitute a'unit appropriate for the purposes of collec-tive bargaining,within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective, bargainingwith The Western Union Telegraph Company, New Haven; Connect-icut, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty(30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject toArticleIII, Section 9, of saidRules and Regulations,among all employees in the commercial, traffic,and plant departments at the metropolitan New Haven office of theCompany who were employed during the pay-roll period immedi-ately preceding the date of this Direction,including regular full-timeand regular part-time messengers, part-time employees in commer-cial department, and employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,but excluding employees listed in Appendix A, Helen Widenberg, andemployees who have-since quit or been discharged for cause, to deter-mine whether they desire to be represented by the American Federa-tion of Labor, or by Communications Guild, for the purposes of collec-tive bargaining, or by neither. THE WESTERN UNION TELEGRAPH COMPANY199APPENDIX ACommercial Department:'SuperintendentManager of the delivery de-partmentCashierCommercial representativeDay telephone supervisorNightmanagerTraffic Department:Chief operatorEarly nightchief operatorAutomatic supervisorAssistant automatic chiefPlant Department:Maintenance foremanCity foremanConstruction foremanLine gang forceMaintenance employeesMiscellaneous :Distribution employees"Otheremployment"em-ployees